Exhibit 10.30

 

THE McCLATCHY COMPANY

DIRECTOR DEFERRAL PROGRAM

 

non-employee director Deferred Stock Unit AGREEMENT

THIS AGREEMENT, entered into as of September   , 201[6] (the “Grant Date”), and
between THE McCLATCHY COMPANY, a Delaware corporation (the “Company”) and
[Director]  (the “Director”),

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has established THE DIRECTOR
DEFERRAL PROGRAM (the “Program”) under the THE McCLATCHY COMPANY 2012 OMNIBUS
INCENTIVE PLAN (the “Plan”) in order to permit nonemployee members of the Board
of Directors (the “Board”) to elect to defer the receipt of shares of the
Company’s Class A Common Stock (the “Stock”) granted to them under the Plan by
virtue of their Service as a nonemployee member of the Board of Directors; and

 

WHEREAS, the Director is a non-employee member of the Board, who prior to the
close of calendar year [2015] filed an irrevocable election with the Company
under the Program to receive the Deferred Stock Units covering all of the Stock
that otherwise would be granted to the Director in calendar year [2016].

 

NOW, THEREFORE, it is agreed as follows:

 

SECTION 1.    GRANT OF DEFERRED STOCK UNITS.

 

(a)Grant.  The Company hereby grants to the Director an award of _____
Deferred Stock Units, each such unit representing a share of Stock, subject to
the terms and conditions set forth in this Agreement, the Program and the Plan.

 

(b)Director Deferral Program.  The Deferred Stock Units under this Agreement are
granted pursuant to the Program and the Plan, copies of which the Director
acknowledges having received and read.  The provisions of the Program and the
Plan are incorporated into this Agreement by reference and any capitalized terms
not defined herein shall have the meaning prescribed in the Plan or the Program,
as applicable.

 

SECTION 2.    CONSIDERATION.  

 

The grant of the Deferred Stock Units is made in consideration of the services
to be rendered by the Director to the Company.

SECTION 3.    VESTING. 







--------------------------------------------------------------------------------

 



The Deferred Stock Units shall be 100% vested as of the Grant Date.

SECTION 4.    RESTRICTIONS. 

The Deferred Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Deferred Stock Units be made subject to execution, attachment, or
similar process.  Any attempt by the Director to sell, assign, transfer, pledge,
hypothecate, or otherwise encumber the Deferred Stock Units or any rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Deferred Stock Units will be forfeited by the Director and all of the
Director's rights to such Deferred Stock Units shall immediately terminate
without any payment or consideration by the Company.

SECTION 5.    RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENTS.

(a)The Director has no rights as a stockholder with respect to the Deferred
Stock Units unless and until the Stock relating to the Deferred Stock Units has
been delivered to the Director.

 

(b)Upon the Company’s payment of a cash dividend on outstanding Stock, the
Director shall be entitled to receive a dividend equivalent for each Deferred
Stock Unit that he holds as of the record date for such dividend equal to the
per-share dividend paid on the Stock.  Such dividend equivalent shall be paid in
cash at the same time paid to other stockholders of the Company as of the record
date for such dividend [and shall not be subject to the Deferral Election].

SECTION 6.    DELIVERY.    

Delivery of the shares of Stock represented by the Deferred Stock Units will be
made in accordance with the Director’s deferral election under the Program (the
“Deferral Election”), which is attached to this Agreement as Exhibit A.

SECTION 7.    EVIDENCE OF ISSUANCE.    

The issuance of the shares of Stock with respect to the Deferred Stock Units
will be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, or
issuance of one or more share certificates.

SECTION 8.    CLAWBACK.

The Deferred Stock Units are subject to mandatory repayment by the Director to
the Company to the extent the Director becomes subject to applicable law that
requires the repayment by the Director to the Company of compensation paid by
the Company to the Director, in the event that the Director fails to comply
with, or violates, the terms or requirements of such policy or applicable law.

 

SECTION 9.    CODE SECTION 409A.





2

--------------------------------------------------------------------------------

 



The grant of Deferred Stock Units under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A.  Notwithstanding anything to the contrary in
the Plan or this Agreement, neither the Company, its Affiliates, the Board, nor
the Committee will have any obligation to take any action to prevent the
assessment of any excise tax or penalty on the Director under Section 409A, and
neither the Company, its Affiliates, the Board, nor the Committee will have any
liability to the Director for such tax or penalty. For purposes of this grant, a
termination of employment or other service relationship only occurs upon an
event that would be a Separation from Service within the meaning of Section
409A.

SECTION 10.    DISCLAIMER OF RIGHTS.

The grant of Deferred Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to the
Director.  The Director will have no rights under this Agreement or the Plan
other than those of a general unsecured creditor of the Company.  Deferred Stock
Units represent unfunded and unsecured obligations of the Company, subject to
the terms and conditions of the Plan and this Agreement.

SECTION 11.    MISCELLANEOUS PROVISIONS.

(a)No Right to Service on the Board.  Neither the Program nor this Agreement
shall confer upon the Director any right to be retained as a Director of the
Company or in any other capacity. Further, nothing in the Program, the Plan or
this Agreement shall be construed to limit the discretion of the Company to
remove the Director from Service.

 

(b)Notice.  Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail with
postage and fees prepaid and addressed to the party entitled to such notice at
the address shown below such party's signature on this Agreement, or at such
other address as such party may designate by 10 days' advance written notice to
the other party to this Agreement.

 

(c)Consent to Electronic Delivery.  The Company may choose to deliver certain
statutory materials relating to the Program in electronic form.  By accepting
this grant, the Director agrees that the Company may deliver the Plan prospectus
and the Company’s annual report to the Director in electronic format.  If at any
time the Director prefers to receive paper copies of such documents, as the
Director is entitled to, the Company will provide copies.  Request for paper
copies of such documents may be made to the Secretary of the Company at
[916-321-1940 or bmcconkey@mcclatchy.com].

 

(d)Entire Agreement.  This Agreement, the Program and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.





3

--------------------------------------------------------------------------------

 



Any prior agreements, commitments, or negotiations concerning the Deferred Stock
Units are superseded.

 

(e)Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, as such laws are applied
to contracts entered into and performed in such State.

 

(f)Data Privacy.  To administer the Plan and the Program, the Company may
process personal data about the Director.  Such data includes, but is not
limited to, information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about the Director, such as
contact information, payroll information, and any other information that might
be deemed appropriate by the Company to facilitate the administration of the
Plan and the Program.  By accepting the Deferred Stock Units, the Director gives
explicit consent to the Company to process any such personal data.





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Director has personally executed this Agreement.

 

 

 

 

 

THE McCLATCHY COMPANY

 

 

 

 

 

By

 

 

 

Secretary

 

 

 

Company's Address:

 

 

2100 Q Street

 

 

Sacramento, CA 95816

 

 

 

 

 

Director

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Director's Address:

 

 

 

 

 

 

 

 

 





5

--------------------------------------------------------------------------------

 



Exhibit A

 

STOCK AWARD deferral election agreement UNDER
THE MCCLATCHY COMPANY 2012 OMNIBUS INCENTIVE PLAN

Calendar Year 2016

 

 

    

 

    

 

 

 

 

/

 

/

 

 

 

-

 

-

 

Print Full Name

 

 

Date of Birth

 

 

Social

Security

Number

 

 

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please complete and return the form to:

 

 

 

Lori Albright, Legal Department

 

 

 

 

The McClatchy Company

 

 

 

 

2100 Q Street

 

 

 

 

Sacramento, CA 95816-6899

 

 

STOCK AWARD DEFERRAL ELECTION

 

In accordance with the terms of The McClatchy Company 2012 Omnibus Incentive
Plan and the Director Deferral Program thereunder (together, the “Plan”), I
hereby make the following election with respect to any shares of Stock granted
to me under the Plan as Unrestricted Stock (such award, the “2016 Stock Award”)
by virtue of my 2016 Service as a nonemployee member of the Board of Directors
of The McClatchy Company (the “Company”)

 

¨



I elect to defer 100% of my 2016 Stock Award.  In accordance with the terms of
the Plan and this Stock Award Deferral Election Agreement, my 2016 Stock Award
shall be distributed (1) as soon as practicable following my “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended) from the Company, but in no event later than March 15 of the
year immediately following my separation from service and (2) in the form of a
single lump sum distribution of Stock.     

 

 

Certain capitalized terms used herein are defined in the Plan and have the
meaning set forth in the Plan.

 

ACKNOWLEDGEMENT & SIGNATURE

 

I also acknowledge and agree to the following:

 



6

--------------------------------------------------------------------------------

 



Ø



I understand that this Stock Award Deferral Election Agreement must be executed
and delivered to the Company by December 31, 2015 for any deferral election to
be valid.

 

Ø



I understand that, if timely executed and delivered to the Company, this Stock
Award Deferral Election Agreement will be given effect on December 31, 2015 and
will be irrevocable on or after such date.

 

Accepted and Agreed:

 

 

 

    

 

 

 

 

Signature

 

Date

 

 

Company Use: 

Date of receipt: _________________,
20___                                                      Initials:  ________________

 

 

Beneficiary Designation FORM UNDER
THE MCCLATCHY COMPANY 2012 OMNIBUS INCENTIVE PLAN
Calendar Year 2016 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

 

 

 

 

/

 

/

 

 

 

-

 

-

 

Print Full Name

 

 

Date of Birth

 

 

Social

Security

Number

 

 

 

 

 

If my “separation from service” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended) from The McClatchy Company (the
“Company”) is on account of my death, then the distribution of Stock with
respect to my deferral of all shares of Stock granted to me under The McClatchy
Company 2012 Omnibus Incentive Plan and the Director Deferral Program thereunder
(together, the “Plan”) as Unrestricted Stock (such award, the “2016 Stock
Award”) by virtue of my 2016 Service as a nonemployee member of the Company’s
Board of Directors will be paid to my designated beneficiary(ies) at the time of
my death according to this beneficiary designation.  (Certain capitalized terms
used herein are defined in the Plan and have the meaning set forth in the Plan.)
 Payment is to be made as follows [please choose only one]:

q



To my surviving spouse.

q



To all of my children who survive me in equal shares. [Please provide names and
addresses below.] The term “children” means natural or legally adopted children
but excludes stepchildren (if not adopted).

q



To my estate.

q



Other [please enter a description, and provide names and addresses, if
necessary]:

______________________________________________________

______________________________________________________

 

In the event no designated beneficiary survives me, any remaining payments shall
be made to my estate. 





7

--------------------------------------------------------------------------------

 



The names and addresses of my beneficiaries are as follows [please use a
separate sheet if necessary]:

 

 

 

 

1.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

2.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

3.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

4.   Name:

 

 

Relationship:

 

      Address:

 

 SSN:

 

 

 

 

 

This beneficiary designation is to take effect on the date when it is received
by:

Lori Albright, Legal Department

The McClatchy Company

2100 Q Street

Sacramento, CA 95816-6899

 

This beneficiary designation supersedes any prior designations that I may have
made concerning the above-referenced 2016 Stock Award.

 

 

    

 

 

 

 

Signature

 

Date

 

 

Company Use: 

Date of receipt: __________________,
20__                                                        Initials:  ________________

 

 



8

--------------------------------------------------------------------------------